DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on July 24, 2020


Claims 1-20 are pending


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 was filed prior to the mailing date of the first office action on 8/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7/24/2020 was filed prior to the mailing date of the first office action on 8/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 7/24/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 7/24/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 7/24/2020.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 recites the limitation "the second storage system" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 2-7 and 9-14 are similarly rejected due to their dependence on the rejected independent claims.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 1 and 8 of the claim cites the phrase, “a storage system”. It’s unclear if the “a storage system” are referring to the same or different storage system. Therefore, claims 16-20 are similarly rejected due to their dependence on the rejected independent claims

 	Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the claim cites the phrase, “a second encryption key”. It’s unclear if the “a second encryption key” is referring to the same or different second encryption key cited in claims 1, 8, and 15.

 	Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the claim cites the phrase, “a computing device”. It’s unclear if the “computing device” is referring to the same or different computing device cited in claims 1, 8, and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, 6-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20070050852, Yoshii

 	In regards to claim 1, Seguy teaches a method of replicating data to a storage system that has an inferred trust relationship with a client, the method comprising: receiving, by a first storage system from a computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing, on the first storage system, the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]); sending, from the first storage system to the second storage system, the data(US 20210089210, Seguy, para. Fig 6, step 5, where the encrypted data is written to the secondary volume[i.e. 2nd storage system]),  	Seguy does not teach wherein the first storage system has determined that the second storage is trusted by the computing device; and 
servicing, by the second storage system, an input/output ('I/O') operation directed to the data 	However, Yoshii teaches wherein the first storage system has determined that the second storage is trusted by the computing device(US 20070050852, Yoshii, fig. 3 and para. 0054, where a first memory[i.e. 1st storage system] determines that the processor[i.e. computing device] trusts the second memory[i.e. second storage] when the processor shares the authentication[i.e. trust] information[S114] with the first processor[S124], wherein the authentication information authenticates a memory); and 
servicing, by the second storage system, an input/output ('I/O') operation directed to the data(US 20070050852, Yoshii, para. 0054, wherein the second memory may receive/transmit[i.e. input/output operation] information to a activation suspension controlling unit).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Yoshii because a user would have been motivated to utilize the authenticate information, taught by Yoshii, to authenticate the network-based block storage devices, taught by Seguy, in order to prevent stored data from being maliciously acquired(see Yoshii, para. 0013)

 	In regards to claim 2, the combination of Seguy and Yoshii teach the method of claim 1 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service)  

 	In regards to claim 4, the combination of Seguy and Yoshii teach the method of claim 1 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume).  
 	In regards to claim 6, the combination of Seguy and Yoshii teach the method of claim 1 wherein servicing, by the second storage system, the I/O operation directed to the data further comprises sending, from the second storage system to a computing device associated with a request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 7, the combination of Seguy and Yoshii teach the method of claim 1 further comprising: decrypting, by the first storage system, the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting, by the first storage system, the decrypted data using a second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume);  

 	In regards to claim 8, Seguy teaches a system for replicating data to a storage system that has an inferred trust relationship with a client, the system configured for: receiving, by a first storage system from a computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing, on the first storage system, the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]); sending, from the first storage system to the second storage system, the data(US 20210089210, Seguy, para. Fig 6, step 5, where the encrypted data is written to the secondary volume[i.e. 2nd storage system]),  	Seguy does not teach wherein the first storage system has determined that the second storage is trusted by the computing device; and servicing, by the second storage system, an input/output ('I/O') operation directed to the data 	However, Yoshii teaches wherein the first storage system has determined that the second storage is trusted by the computing device(US 20070050852, Yoshii, fig. 3 and para. 0054, where a first memory[i.e. 1st storage system] determines that the processor[i.e. computing device] trusts the second memory[i.e. second storage] when the processor shares the authentication[i.e. trust] information[S114] with the first processor[S124], wherein the authentication information authenticates a memory); and servicing, by the second storage system, an input/output ('I/O') operation directed to the data(US 20070050852, Yoshii, para. 0054, wherein the second memory may receive/transmit[i.e. input/output operation] information to a activation suspension controlling unit). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Yoshii because a user would have been motivated to utilize the authenticate information, taught by Yoshii, to authenticate the network-based block storage devices, taught by Seguy, in order to prevent stored data from being maliciously acquired(see Yoshii, para. 0013)  
 	In regards to claim 9, the combination of Seguy and Yoshii teach the system of claim 8 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service).  

 	In regards to claim 11, the combination of Seguy and Yoshii teach the system of claim 8 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume).  

 	In regards to claim 13, the combination of Seguy and Yoshii teach the system of claim 8 wherein servicing, by the second storage system, the I/O operation directed to the data further comprises sending, from the second storage system to a computing device associated with a request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 14, the combination of Seguy and Yoshii teach the system of claim 8 further configured for: decrypting, by the first storage system, the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting, by the first storage system, the decrypted data using a second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume)  

In regards to claim 15, Seguy teaches a storage system for replicating data to a storage system that has an inferred trust relationship with a client, the storage system including a computer memory and a computer processor, the computer memory including computer program instructions that, when executed by the computer processor, cause a storage system to carry out the steps of: receiving, from a computing device, data encrypted using a first encryption key(US 20210089210, Seguy, para. 0073, 0074, and fig. 6, step 1, where a virtual machine instance[132] sends an encrypted data to a primary volume[i.e. 1st storage], wherein a key[i.e. 1st key] is used for encryption); storing the data encrypted using a second encryption key(US 20210089210, Seguy, para. figs. 2 and 6, step 4, where data is encrypted by the data encryption service[180] of the storage system, wherein the data is encrypted using a key of the secondary volume[i.e. 2nd encryption key]); 5652US01sending, to a second storage system, the data(US 20210089210, Seguy, para. Fig 6, step 5, where the encrypted data is written to the secondary volume[i.e. 2nd storage system]),    
 	Seguy does not teach wherein the storage system has determined that the second storage is trusted by the computing device; and servicing an input/output ('I/O') operation directed to the data.   	However, Yoshii teaches wherein the storage system has determined that the second storage is trusted by the computing device(US 20070050852, Yoshii, fig. 3 and para. 0054, where a first memory[i.e. 1st storage system] determines that the processor[i.e. computing device] trusts the second memory[i.e. second storage] when the processor shares the authentication[i.e. trust] information[S114] with the first processor[S124], wherein the authentication information authenticates a memory); and servicing an input/output ('I/O') operation directed to the data(US 20070050852, Yoshii, para. 0054, wherein the second memory may receive/transmit[i.e. input/output operation] information to a activation suspension controlling unit) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Seguy with the teaching of Yoshii because a user would have been motivated to utilize the authenticate information, taught by Yoshii, to authenticate the network-based block storage devices, taught by Seguy, in order to prevent stored data from being maliciously acquired(see Yoshii, para. 0013)

 	In regards to claim 16, the combination of Seguy and Yoshii teach the storage system of claim 15 wherein the data sent from the first storage system to the second storage system is unencrypted(US 20210089210, Seguy, para. 0128, where a worker at the second volume may decrypt data from the data encryption service).  

 	In regards to claim 18, the combination of Seguy and Yoshii teach the storage system of claim 15 wherein the data sent from the first storage system to the second storage system is encrypted using the second encryption key(US 20210089210, Seguy, fig. 6, steps 4 and 5, where the key of the secondary volume[i.e. 2nd encryption key] is used to encrypt write data being sent to the secondary volume). 
 
 	In regards to claim 19, the combination of Seguy and Yoshii teach the storage system of claim 15 wherein servicing the I/O operation directed to the data further comprises sending, from the second storage system to a computing device associated with a request to read the data, the data encrypted using the first encryption key(US 20210089210, Seguy, para. 0037, where read operations to a volume may be performed).  

 	In regards to claim 20, the combination of Seguy and Yoshii teach the storage system of claim 15 further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: decrypting the encrypted data using the first encryption key(US 20210089210, Seguy, fig. 6, step 3, where the data is decrypted using a key of the first primary volume); and encrypting the decrypted data using a second encryption key(US 20210089210, Seguy, fig. 6, step 4, where the data is encrypted using a key of the secondary volume).

2.) Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20070050852, Yoshii and further in view of US 20050154907, Han
 	In regards to claim 3, the combination of Seguy and Yoshii teach the method of claim 2. The combination of Seguy and Yoshii do not teach further comprising determining, by the first storage system, that the second storage system has access to the first encryption key 	However, Han teaches further comprising determining, by the first storage system, that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Yoshii with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)

 	In regards to claim 10, the combination of Seguy and Yoshii teach the system of claim 9. The combination of Seguy and Yoshii do not teach further configured for determining, by the first storage system, that the second storage system has access to the first encryption key 	However, Han teaches further configured for determining, by the first storage system, that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Yoshii with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)

 	In regards to claim 17, the combination of Seguy and Yoshii teach the storage system of claim 15. The combination of Seguy and Yoshii do not teach further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the step of determining that the second storage system has access to the first encryption key 	However, Han teaches further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the step of determining that the second storage system has access to the first encryption key (US 20050154907, Han, para. 0017, where the first content key is sent to a second storage, wherein the first drive reproduces the first content key). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Yoshii with the teaching of Han because a user would have been motivated to protect the data encryption key, taught by Seguy, by encrypting the data encryption key, taught by Han, in order to prevent the data encryption key from being utilized by unauthorized entities(Han, para. 0014)


3.) Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210089210, Seguy in view of US 20070050852, Yoshii and further in view of US 20190294826, Obara

 	In regards to claim 5, the combination of Seguy and Yoshii teach the method of claim 1.  The combination of Seguy and Yoshii do not teach further comprising storing, on the second storage system, the data encrypted using a third encryption key 	However, Obara teaches further comprising storing, on the second storage system, the data encrypted using a third encryption key (US 20190294826, Obara, para. 0026, where a second memory store 3rd key information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Yoshii with the teaching of Obara because a user would have been motivated to protect the plurality of data encryption keys, taught by Seguy, by encrypting the data encryption keys with a third key, taught by Obara, in order to prevent the plurality of data encryption keys from being utilized by unauthorized entities(see Obara, para. 0005)
 
 	In regards to claim 12, the combination of Seguy and Yoshii teach the system of claim 8. The combination of Seguy and Yoshii do not teach further configured for storing, on the second storage system, the data encrypted using a third encryption key 	However, Obara teaches further configured for storing, on the second storage system, the data encrypted using a third encryption key(US 20190294826, Obara, para. 0026, where a second memory store 3rd key information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Seguy and Yoshii with the teaching of Obara because a user would have been motivated to protect the plurality of data encryption keys, taught by Seguy, by encrypting the data encryption keys with a third key, taught by Obara, in order to prevent the plurality of data encryption keys from being utilized by unauthorized entities(see Obara, para. 0005)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        



/David J Pearson/Primary Examiner, Art Unit 2438